DETAILED ACTION
This is in response to the amendment filed on 02/04/2021. Claims 1-6, 8-14, and 16-18 are pending in this Office Action. Claims 7 and 15 had been previously cancelled.

Remark
In response to the non-final Office Action mailed 11/04/2020, claims 1 and 9 have been amended, no claim has been cancelled, and no new claim has been added.

Response to Arguments
Applicant's arguments filed 02/04/2021 have been fully considered but they are not persuasive. 
The Examiner respectfully disagrees with the applicant’s argument that 
According to the Office Action, Nakagawa discloses “preserving the state of a machine learning unit as a first state and later returning the state of the machine learning unit to its first state.” Office Action at 6. In contrast, the instant application discloses saving a machine learning algorithm for diagnostic purposes or in case a decision whether to approve a procedure is challenged. See Paragraph [0049] (“As additional requests and data are assessed by the machine learning algorithm, the algorithm may change over time. For diagnostic purposes, or in case a decision whether to approve a procedure is challenged, a system in accordance with the present invention may periodically save the machine learning algorithm”). Accordingly, the first state of the machine learning algorithm is saved so it can be addressed later, not to return the machine learning algorithm to its first state. Consistent with that disclosure, to further distinguish the claims and advance prosecution, Claims 1 and 9 have been amended as listed above to recite that a first state of the machine learning algorithm is retrieved without returning the machine learning algorithm to the first state.

When construing claim terminology during prosecution before the Office, claims are to be given the broadest and reasonable interpretation consistent with the specification, reading language of the claims in light of the Specification as it would be In re Am. Acad. of Sci. Tech Ctr., 367 F.3d 1359, 1364 (Fed. Cir. 2004). The Examiner is mindful, however, that limitations are not to be read into claims from the Specification. In re Van Geuns, 988 F.2d 1181 (Fed. Cir. 1993).
	First, the limitation of “retrieving the first state of the machine learning algorithm without returning the machine learning algorithm to the first state” invokes 35 USC 112(a) and (b) because the specification do not describe said limitation and making the claims indefinite for the reason explained below.
The specification fails to describe that how a first state of a machine learning algorithm could be retrieved without returning the machine algorithm to the first state.
It is not clear how a first state of the machine learning algorithm could be retrieved without returning the machine learning algorithm to the first state. It seems that the amended clause of “without returning the machine learning algorithm to the first state” contradicts the first clause of “retrieving the first date of the machine algorithm.” Because when the first state of the machine learning algorithm is saved and retrieved later, the state of the machine learning algorithm automatically returns to the first state. Retrieving the saved first state of a machine learning means returning the machine learning algorithm back to its first state, or vise versa. In other words, retrieving the first state of the machine algorithm and returning the machine algorithm to the first state refers to the same feature of restoring the first state of the machine learning algorithm. When the system retrieves the first state of the machine algorithm, the system actually returns the machine algorithm to the first state saved in memory previously. 


The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Therefore, the combination of Moore, Fischer, and Nakagawa would have disclosed or at least would have suggested the limitation of “retrieve the first state of the machine learning algorithm without returning the machine algorithm to the first state,” as recited in claims 1 and 9.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Amended claims 1 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter of “retrieving the first state of the machine learning algorithm without returning the machine learning algorithm to the first state” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The paragraph 49 of the specification describes the feature of saving a state of a machine learning algorithm at any point in time and retrieving it at later time. However, the specification does not describe the subject matter of retrieving a state (e.g., first state) of the machine learning algorithm “without returning the machine learning algorithm to the first state.”  


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Amended claims 1 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Amended claims 1 and 9 now recite the limitation of “retrieving the first state of the machine learning algorithm without returning the machine learning algorithm to the first state” which makes the claims indefinite. 
It is not clear how a first state of the machine learning algorithm could be retrieved without returning the machine learning algorithm to the first state. It seems that the amended clause of “without returning the machine learning algorithm to the first state” contradicts the first clause of “retrieving the first date of the machine algorithm.” When the first state of the machine learning algorithm is saved and retrieved later, the state of the machine learning algorithm automatically returns to the first state. Retrieving the saved first state of a machine learning means returning the machine learning algorithm back to its first state. In other words, retrieving the first state of the machine algorithm and returning the machine algorithm to the first state refers to the same feature of restoring the first state of the machine learning algorithm. When the system retrieves the first state of the machine algorithm, the system actually returns the machine algorithm to the first state saved in memory previously. The specification also without returning the machine algorithm to the first state.
Regarding claims 2-6, 8, 10-14, and 16-18,
Said claims dependent on the rejected claims 1 and 9 and fail to cure the deficiency of independent claims 1 and 9, and therefore rejected under the same reason as set forth in the above rejections of claims 1 and 9.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, 2004/0044546 in view of Fischer et al., US 2017/0344550 (Fischer, hereafter) and further in view of Nakagawa et al., US 2017/0285584 (Nakagawa, hereafter).
Regarding claim 1,
Moore discloses a system for assessing whether one or more medical procedures should be approved, comprising:
a computer memory having a non-transitory machine-readable medium comprising machine-executable code recorded thereon(See Moore: at least Fig. 1 , said machine-executable code comprising instructions for:
entering in a first database table a first record wherein said first record represents a first rule and wherein said first record comprises a confidence threshold number (See Moore: at least Fig. 1 and para 50 and 66, entering data records into databases (e.g. threshold approval database) that inherently contain tables storing data such as guidelines (i.e. rules) associated with approval threshold);
entering in a second database table one or more records wherein each record represents a clinical criterion and wherein each record comprises a confidence value associated with the clinical criterion (See Moore: at least Fig. 1 and para 63-64, entering data records into databases (e.g. checklist database) that inherently contain tables storing patients’ information and conditions (i.e. clinical criterion) associated with probability (i.e. confidence value)); 
receiving a selection of a first set of one or more clinical criteria (See Moore: at least para 63-65, receiving patient conditions (i.e. clinical criteria)); 
determining whether the sum of the confidence values associated with the first set of one or more clinical criteria exceed the confidence threshold number; in response to the determination of whether the sum of the confidence values associated with the first set of one or more clinical criteria exceed the confidence threshold number, receiving medical data and processing the medical data and the first set of one or more clinical criteria (See Moore: at least para 63-65, determining the accumulative probability scores (i.e. confidence values) for patient information (i.e. first set one or more clinical criteria) and comparing the accumulative probability with a threshold approval probability, if it exceeds the threshold then approving the medical procedure (e.g. referral) based on received medical information and conditions); 
displaying on a computer screen an indication of whether the procedure is approved (See Moore: at least para 59, posting the approval on a GUI).
receiving a selection of a second set of one or more clinical criteria (See Moore: at least para 63-65); 
determining whether the sum of the confidence values associated with the second set of one or more clinical criteria exceed the confidence threshold number; in response to the determination of whether the sum of the confidence values associated with the second set of one or more clinical criteria exceed the confidence threshold number, (See Moore: at least para 63-65, determining the accumulative probability scores (i.e. confidence values) for patient information (i.e. second set one or more clinical criteria) and comparing the accumulative probability with a threshold approval probability, if it exceeds the threshold then approving the medical procedure (e.g. referral) based on received medical information and conditions); 
after generating an output indicating whether the second medical procedure should be approved (See Moore: at least para 63-66, if the probability (i.e. confidence) is greater than approval threshold then approving the medical procedure (e.g. referral) based on received medical information and conditions, and outputting the approval).
Moore discloses the limitations as stated above including analyzing data using Bayesian theorem (See Moore: at least para 63). However, Moore does not expressly teach receiving medical information and processing the medical data and a first set of one or more clinical criterion data using a first machine learning algorithm. 
On the other hand, Fischer discloses receiving patient data and analyzing the data using a machine learning process (See Fischer: at least para 28-29). Fischer further discloses associating a confidence value with data (See Fischer at least para 22 and 28). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of Moore with Fischer’s teaching in order to implement above function. The motivation for doing so would have been to improve utility of the system by automating analytical decision making by learning from data, identify patterns and make decisions with minimal human intervention.
The combination of Moore and Fischer discloses the limitations as stated above including after generating an output indicating whether the second medical procedure should be approved (See Moore: at least para 63-65) and a machine learning process (See Fischer: at least para 28-29). However, it does not expressly teach saving the first state of the machine learning algorithm; wherein the machine learning algorithm is converted form the first state to a second state; and retrieving the first state of the machine learning algorithm without returning the machine learning algorithm to the first state. 
Note that the specification of current invention in paragraph 47 indicates that a learning machine could be a neural network. It also fails to describe that feature of “retrieving the first state of the machine learning algorithm without returning the machine learning algorithm to the first state.” The Examiner interprets the feature of retrieving and returning the first state of the machine algorithm as synonym until further explanation and clarification are provided by the applicant.
On the other hand, Nakagawa discloses preserving/saving the state of a machine learning unit as a first state and later returning the state of the machine learning unit to its first state (See Nakagawa: at least para 57). Here, it is a common knowledge in the art that the function of returning a saved or preserved state of the machine learning algorithm includes retrieving the saved or preserved state of the machine learning algorithm from memory.
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Moore and Fischer with Nakagawa’s teaching in order to after generating the first output, save the first state of the machine learning algorithm; wherein the machine learning algorithm is converted form the first state to a second state; after generating an output indicating whether the second medical procedure should be approved, retrieve the first state of the machine learning algorithm without returning the machine algorithm to the first state. The motivation for doing 
Regarding claim 6,
the combination of Moore, Fischer, and Nakagawa discloses wherein the medical data comprises one or more selected from the group consisting of a patient’s age, a patient’s gender, a patient’s weight, a patient’s height, and the number of times the procedure has been previously administered (See Fischer at least para 27).
Regarding claims 9 and 14,
the scopes of the claims are substantially the same as claims 1 and 6, respectively, and are rejected on the same basis as set forth for the rejections of claims 1 and 6 respectively.

Claims 2-3 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, 2004/0044546 in view of Fischer et al., US 2017/0344550 further in view of Nakagawa et al., US 2017/0285584 and further in view of DiPiero et al., US 2002/0087444 (DiPiero, hereafter).	
Regarding claims 2 and 10,
the combination of Moore, Fischer, and Nakagawa discloses alternative actions and type of test or workup (See Moore: at least para 58 and 61). However, it does not displaying on the computer screen one or more alternative procedures.
On the other hand, DiPiero discloses displaying alternative healthcare procedure (See DiPiero: at least para 70-72 and Fig. 11-12). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Moore, Fischer, and Nakagawa with DiPierro’s teaching in order to include in the machine-executable code instructions for displaying on the computer screen one or more alternative procedures. The motivation for doing so would have been to enable a user to choose alternative procedures when a first procedure is not effective enough or there are more effective or better procedures available. 
Regarding claim 3,
the combination of Moore, Fischer, Nakagawa and DiPierro discloses wherein the medical data comprises one or more selected from the group consisting of a patient’s age, a patient’s gender, a patient’s weight, a patient’s height, and the number of times the procedure has been previously administered (See Fischer at least para 27).
Regarding claims 10-11,
the scopes of the claims are substantially the same as claims 2-3, respectively, and are rejected on the same basis as set forth for the rejections of claims 2-3, respectively.

s 4-5 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, 2004/0044546 in view of Fischer et al., US 2017/0344550further in view of Nakagawa et al., US 2017/0285584 further in view of DiPiero et al., US 2002/0087444 and further in view of Wager et al., US 2005/0075904 (Wager, hereafter).	
Regarding claim 4,
the combination of Moore, Fischer, Nakagawa, and DiPiero discloses a machine learning process (See Fischer at least para 28-29). However, it does not expressly disclose wherein the machine learning algorithm is a neural network.
On the other hand, Wager discloses that learning network could be neural network (See Wager: at least para 14). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Moore, Fischer, Nakagawa, and DiPiero with Wager’s teaching in order to implement above function. The motivation for doing so would have been to improve functionality of the system by enabling the machine learning process to learn to recognize patterns in data and to respond to unexpected inputs/patterns.
Regarding claim 5,
the combination of Moore, Fischer, Nakagawa, DiPierro and Wager discloses wherein the medical data comprises one or more selected from the group consisting of a patient’s age, a patient’s gender, a patient’s weight, a patient’s height, and the number of times the procedure has been previously administered(See Fischer at least para 27).
Regarding claims 12 and 13,

respectively, and are rejected on the same basis as set forth for the rejections of claims 4 and 5, respectively.

Claims 8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Moore, 2004/0044546 in view of Fischer et al., US 2017/0344550 further in view of Nakagawa et al., US 2017/0285584 and further in view of Wager et al., US 2005/0075904 (Wager, hereafter).	
Regarding claims 8 and 16-18,
the combination of Moore, Fischer, and Nakagawa discloses a machine learning process (See Fischer at least para 28-29). However, it does not expressly disclose wherein the machine learning algorithm is a neural network.
On the other hand, Wager discloses that learning network could be neural network (See Wager: at least para 14). Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was effectively filed to modify the teachings of the combination of Moore, Fischer, and Nakagawawith Wager’s teaching in order to implement above function. The motivation for doing so would have been to improve functionality of the system by enabling the machine learning process to learn to recognize patterns in data and to respond to unexpected inputs/patterns.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Points of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARES JAMI whose telephone number is (571)270-1291.  The examiner can normally be reached on M-F 9:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Hares Jami/           Primary Examiner, Art Unit 2162                                                                                                                                                                                                        03/31/2021